t c memo united_states tax_court jerry s payne petitioner v commissioner of internal revenue respondent docket nos filed date jerry s payne pro_se richard t cummings for respondent supplemental memorandum opinion swift judge this matter is before us on petitioner’s motion under rule for an award of dollar_figure in litigation costs under sec_7430 this opinion supplements our prior memorandum opinion payne v commissioner tcmemo_1998_227 revd 224_f3d_415 5th cir unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issue for decision is whether respondent’s position in 224_f3d_415 5th cir as to the tax deficiencies and the fraud additions to tax was substantially justified background during and petitioner practiced law and petitioner owned and operated in houston texas a law firm under the name of payne asssociates petitioner provided extensive legal representation to and eventually managed controlled and owned the stock of inc inc a corporation that owned and operated a topless dance club in houston texas under the name caligula xxi the club petitioner received funds relating to various transactions involving inc the club and other entities and activities those funds were generally deposited into petitioner’s bank accounts portions of those funds were then disbursed from petitioner’s bank accounts for and on behalf of inc and the club other portions of the funds were used by petitioner for his personal purposes during and petitioner failed to maintain adequate books_and_records for his law firm and adequate books_and_records were not maintained for inc and for the club on audit respondent determined that petitioner failed to establish and to substantiate the nature and amount of petitioner’s income and expenses claimed on his and federal_income_tax returns due to the inadequacy of petitioner’s books_and_records respondent reconstructed petitioner’s taxable_income for and using the specific item and the bank_deposits methods of proof respondent determined significant increases to petitioner’s income over that reported on petitioner’s and federal_income_tax returns disallowed many claimed business and itemized_deductions made other adjustments and charged petitioner with the fraud additions to tax for each year in our prior memorandum opinion payne v commissioner tcmemo_1998_227 we sustained in significant part respondent’s deficiency determinations and we concluded that petitioner was liable for the fraud additions to tax for and on appeal in 224_f3d_415 5th cir the court_of_appeals for the fifth circuit concluded that respondent did not satisfy his clear_and_convincing burden_of_proof applicable to the fraud additions to tax and because absent fraud the period of limitations for assessment of the tax q4e- deficiencies against petitioner for and are expired the court_of_appeals reversed our holding as to the tax deficiencies for and that respondent had determined sec_6501 c rule b on remand to this court from the court_of_appeals for the fifth circuit for entry of decisions in favor of petitioner respondent submitted proposed decision documents reflecting zero tax deficiencies for petitioner and no fraud additions to tax for and petitioner in the instant motion has refused to agree to respondent’s proposed decision documents and petitioner requests that under sec_7430 and rule an award in his favor of dollar_figure in litigation costs be included in the decision documents discussion sec_7430 provides among other things that a taxpayer who qualifies as a prevailing_party in this court may be awarded reasonable_litigation_costs respondent acknowledges that petitioner exhausted all administrative remedies and because of the reversal by the court_of_appeals for the fifth circuit of our prior memorandum opinion in payne v commissioner t c memo respondent acknowledges that petitioner substantially prevailed in the - - underlying litigation with regard to respondent’s deficiency determinations and fraud additions to tax sec_7430 b and c respondent contends however that because his position was substantially justified petitioner does not gualify as a prevailing_party that petitioner unreasonably protracted the proceedings that petitioner does not satisfy the net_worth requirements of u s c sec d b and that the litigation costs petitioner seeks are not reasonable sec_7430 b and c 110_tc_94 respondent correctly notes that petitioner’s success on appeal does not establish that respondent’s position herein was not substantially justified e g 55_f3d_189 5th cir affg tcmemo_1994_182 998_f2d_244 5th cir revg in part and remanding tcmemo_1992_382 the test of whether respondent’s position was substantially justified is essentially one of reasonableness in law and fact be g 487_us_552 nalle v commissioner supra pincite the term substantially justified means justified to a degree that could satisfy a reasonable person e g pierce v underwood supra pincite nalle v commissioner supra -- - we agree with respondent that his position as to the underlying tax deficiencies and the fraud additions to tax for and was substantially justified in reversing our memorandum opinion the court_of_appeals for the fifth circuit noted that in its opinion there existed a lack of persuasive evidence in favor of petitioner or respondent and based its reversal on respondent’s burden_of_proof payne v commissioner f 3d pincite the court_of_appeals stated as follows despite our painstaking review of the record we are unable to determine which of these competing positions more closely comports with reality id pincite the court_of_appeals continued -- the expansive record in this case certainly demonstrates that payne has no acumen for keeping orderly records of his financial dealings and we sympathize with the government and the tax_court for the difficulty they faced in reconstructing payne’s financial affairs and then attempting to determine their tax consequences in addition we are aware that in some cases poor record keeping has been deemed indicative of fraud x x this evidentiary equipoise results ina draw id we believe and so hold that the fact that we decided the underlying issues in favor of respondent combined with the fact that the court_of_appeals for the fifth circuit reversed on the basis of a draw establishes that the position of respondent herein as to the tax deficiencies and the fraud additions to tax was substantially justified we are aware of the recent district_court opinions involving petitioner and respondent see 91_fsupp2d_1014 s d tex on appeal 5th cir argued date and payne v united_states aftr 2d ustc par big_number s d tex on appeal 5th cir argued date in which damages and litigation costs were awarded to petitioner as a result of what was regarded by the district_court as improper disclosure by respondent of tax_return information relating to petitioner’s and tax_liabilities the same years involved herein sec_6103 sec_7431 at the district_court level petitioner was awarded dollar_figure in actual damages dollar_figure in punitive_damages and dollar_figure in litigation costs payne v united_states f_supp 2d pincite payne v united_states aftr 2d pincite ustc par big_number at big_number we emphasize however that the above district_court opinions now on appeal involved the manner by which respondent conducted the audit of petitioner’s and federal_income_tax returns in contrast the instant litigation pertains to respondent’s substantive tax deficiencies and additions to tax arising out of that audit --- - the above district_court opinions and the award to petitioner therein of damages and litigation costs do not constitute a finding that respondent’s position with regard to the underlying tax deficiencies and fraud additions to tax was not substantially justified in light of our conclusion that respondent’s position as to the underlying tax deficiencies and the fraud additions to tax was substantially justified we need not decide whether petitioner protracted the litigation whether petitioner satisfied the net_worth limitations of u s c sec d b or whether petitioner’s claimed litigation costs were reasonable for the reasons stated petitioner’s motion for litigation costs will be denied appropriate orders and decisions will be entered
